In this last-stated view my brothers, ANDERSON, C. J., BOULDIN, BROWN, FOSTER, and KNIGHT, JJ., do not agree, they being of the opinion that section 6 does apply to all other employees who are paid monthly salaries, except the general manager whose salary is fixed by the act; and that section 6 does not apply to day laborers.
We construe the petition as challenging the validity of the above-noted act solely upon the ground that it violates the constitutional provisions known as the Port Amendment to the Constitution, which we have here determined adversely to petitioner, and the decision is rested upon this ground alone.
The judgment of the circuit court is reversed, and the petition is dismissed.